Citation Nr: 1642472	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  14-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for a bilateral ear disorder.

2. Entitlement to service connection for right ear hearing loss

3. Entitlement to service connection for left ear hearing loss.


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Navy from July 1978 to July 1981 and March 1983 to March 1987.  The Veteran was honorably discharged after both enlistments.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which denied service connection for left ear hearing loss.

The Board reviewed the case in December 2015 for additional development. While the Veteran's original claim in August 2012 was for "left ear hearing loss" only, the Board noted that the record contained evidence potentially showing other ear condition symptomology, including fluctuating hearing acuity bilaterally, vertigo, and a damaged tympanic membrane in the right ear.  It recharacterized the claim to include entitlement to service connection for a bilateral ear disorder, which may include hearing loss and dizziness.  See Clemons v Shinseki, 23 Vet App 1, 5 (2009).

The Veteran filed a formal claim for service connection for tinnitus in April 2014.  See April 2014 Supplemental Claim.  The issue of entitlement to service connection for tinnitus has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and refers it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for right ear hearing loss and entitlement to service connection for left ear hearing loss are addressed in the remand portion of the decision below and are remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

While the Veteran sustained a perforated tympanic membrane in service, the preponderance of evidence of record demonstrates that the Veteran does not have a current bilateral ear disorder diagnosis other than hearing loss.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ear disorder, other than hearing loss, have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for a bilateral ear disorder as recharacterized in the December 2015 Remand.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (2015); 38 C.F.R. § 3.303 (2015). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Presumptive service connection is available for certain chronic diseases if they manifest to a compensable degree within a presumptive period as specified in 38 C.F.R. 3.307.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2015).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the preponderance of evidence weighs against finding that the Veteran has a current bilateral ear disability other than hearing loss.  The medical examination, conducted in February 2016, failed to establish a diagnosis of a bilateral ear disorder.  While the February 2016 VA examiner noted that there was a past diagnosis of a peripheral vestibular condition (perforation of the right tympanic membrane in 1980), a physical examination revealed normal tympanic membranes.  The examiner found the veteran did not have a current diagnosis of a peripheral vestibular condition or any other bilateral ear disorder other than hearing loss.  While the examiner found that the Veteran had tinnitus, as noted in the Introduction, the issue of entitlement to service connection for tinnitus is not currently before the Board.  Without a current disability-in this case, a bilateral ear disorder other than hearing loss-the Veteran is not entitled to service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, the Board finds that service connection is not established for a bilateral ear disorder.

Duties to Notify and Assist

VA has a duty to notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a letter dated August 2012. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations for his claimed hearing loss and bilateral ear disease in September 2012 and February 2016 which, collectively, are adequate.  They contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition. 

There has also been substantial compliance with the Board's Remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions).  The Board's rationale for remand was to determine the nature and the likely etiology of any diagnosed bilateral ear disorder, which could include peripheral vestibular disorder and dizziness.  Such was accomplished in a February 2016 VA examination.  


ORDER

Service connection for a bilateral ear disorder other than hearing loss is denied.


REMAND

Unfortunately, further development is necessary prior to adjudicating the Veteran's claim for service connection for both left ear hearing loss and right ear hearing loss.  While the February 2016 VA exam effectively addressed many of the Board's remand instructions, the etiology conclusions for the Veteran's hearing loss are inadequate. The Board does not have enough information to make a fully formed decision. See Stefl v. Nicholson, 21 Vet. App. 120 (2007).

In December 2015, the Board remanded the case to the RO for an otolaryngologist for examination so that an opinion on the etiology of the Veteran's hearing loss could be made.  In February 2016, the VA provided the Veteran with an otolaryngologist exam which contained an etiology opinion. 

The examiner provided the Veteran with an audiology exam and made etiology conclusions on his hearing loss based upon the audiology exam results and a review of the Veteran's medical history.  The etiology conclusions; however, were based on a date range which included a time-point when the Veteran was separated from service.  Therefore, a remand is required so that any etiology conclusions, using only relevant time-points when the Veteran was in-service, can be properly made.  

LEFT EAR

In reference to the Veteran's left ear hearing loss, the examiner's etiology conclusion provides a positive nexus opinion that aggravation of the condition was likely related to service.  However, the conclusion is based on the comparison of the 1978 enlistment audiology exam with the 1987 separation audiology exam.  The Veteran meets the requirement for left ear hearing loss on his 1978 enlistment exam, as per 38 C.F.R. § 3.385, because he showed a 40 decibel loss at 4000 Hz; therefore, the Veteran is not entitled to a presumption of soundness for left ear hearing ability.  The etiology conclusion does not adequately rule-out any potential intervening factors that may have contributed to the Veteran's hearing loss that may have occurred during the Veteran's separation from service.  Also, threshold shifts comparing each distinct period of service should be examined in order to more accurately conclude any relationship between the Veteran's hearing loss and his noise exposure during each distinct time-point of service. 

While the audiology exam did provide an etiology opinion linking left hearing loss to service, the time-point reviewed ranged from the Veteran's enlistment in 1978 through separation in 1987.  The conclusion did not adequately rule-out the period from July, 1981 through March, 1983, where the Veteran was separated from service.  Because the etiology conclusion is based on an overbroad time-point, the case must be remanded so that an etiology conclusion, relating to the threshold shift in left hearing loss, can be appropriately attributed to a specified time period.

RIGHT EAR

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted on entrance as to service, or when clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  However, if hearing loss does not meet the definition under 38 C.F.R. § 3.385, the Veteran is entitled to be presumed sound.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016) (a veteran is entitled to a presumption of soundness if the degree of hearing loss noted does not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385).  It should be noted that when comparing hearing in the right ear on enlistment exam in 1978 with separation exam in 1987, a shift of 30 decibels was documented at 6,000 Hz.  38 C.F.R. § 3.385 limits the VA differential of threshold shift to 500-4,000 Hz.  Although there was a threshold shift at 6,000 Hz, this fact does not fall within the definition of hearing loss.  See id. 

In the present case, the Veteran does not exhibit right ear hearing loss as per 38 C.F.R. § 3.385 at enlistment.  A presumption of soundness should be afforded the Veteran for his right ear hearing before his 1978 enlistment based on his enlistment audiology exam and for his second enlistment based on the 1983 audiology exam.

Also, the December 2012 medical examination, performed by audiologist NF, revealed that the Veteran's right ear exhibited normal hearing through 1,000 Hz, with mild sloping to moderate high frequency sensorineural hearing loss 2,000-8,000 Hz.  It should be noted that when comparing hearing in the right ear on enlistment exam in 1978 with separation exam in 1987, a shift of 30 decibels was documented at 6,000 Hz, and that only a 5dB threshold shift was noted in the right ear from 1978 through 1987.  The examiner concluded that it is less likely than not that military noise exposure contributed to the Veteran's current hearing loss in his right ear.

The etiology opinion concluding that right ear hearing loss was less likely than not caused or aggravated by military noise exposure is based on comparing the Veterans' 1978 enlistment exam with the 1987 separation exam.  The etiology opinion does not comment on an improvement in the Veteran's hearing in his right ear on the 1983 enlistment exam when compared to the 1981 separation exam, nor does the etiology opinion comment on the threshold shift of 20 decibels at 6,000 Hz noted between the 1983 enlistment exam when comparing the results to the 1987 separation exam.  Therefore, a new etiology conclusion should be obtained comparing threshold shifts in hearing during each enlistment period.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the Veteran's claims file to the examiner who conducted the previous examination, or if she is unavailable, a new examiner who is qualified to give an opinion on the Veteran's hearing loss.  If a new examination is conducted, the examiner must take a detailed history from the Veteran.  

Regarding the right ear, the examiner must provide two distinct opinions, one for each of the Veteran's periods of service:  

(A) For the period of service between July 1978 and July 1981, the Veteran's first period of service, the examiner should provide an opinion on whether it is as least likely as not (50% or greater probability) that the Veteran's right ear hearing loss incurred or otherwise etiologically related to conceded in-service noise exposure.  

(B) For the period of service between March 1983 and March 1987, the Veteran's second period of service, the examiner should provide an opinion on whether the Veteran's right ear hearing loss incurred or was otherwise etiologically related to conceded in-service noise exposure.

It should be noted that while the Veteran had one puretone threshold of 25 decibels on enlistment in July 1978, he is still presumed sound for purposes of right ear hearing loss.  See McKinney v. McDonald, 28 Vet. App. 15, 21 (2016) (a veteran is entitled to a presumption of soundness if the degree of hearing loss noted does not meet VA's definition of a disability for hearing loss under 38 C.F.R. §3.385).  

The examiner should address the Veteran's apparent improvement in puretone thresholds in his right ear between his separation from service in July 1981 and his reenlistment in March 1983. 

Regarding the left ear, the examiner must provide an adequate supplemental opinion as to whether the Veteran's left ear hearing loss was at least as likely as not (a 50 percent probability or greater) aggravated beyond its natural progression by conceded in-service noise exposure. 

The examiner should address the February 2016 audiologist's opinion that the Veteran's left ear had significant hearing loss when he entered the Navy in July 1978, which was aggravated by noise exposure in service.  The examiner's rationale was that a significant threshold shift of 20 dB occurred between his July 1978 enlistment and March 1987 separation at the frequency of 3,000 Hz; however, the rationale did not address the time period between July 1981 and March 1983, when the Veteran was not in service.  The examiner should specifically comment on the threshold shift of 15 dB at 3,000 Hz that occurred between the Veteran's separation from service in July 1981 and his reenlistment in in March 1983.  
Please provide a complete rationale and medical explanation for any opinion given.

2. After completion of the above development, readjudicate the Veteran's claim of entitlement to service connection for a left ear hearing loss disability and right ear hearing loss disability.  If the benefits sought remain denied, provide the Veteran a supplemental statement of the case (SSOC) and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


